DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 21, and 23 in the response filed 3/25/21 is acknowledged.
Claims 1-11 and 13-30 are pending in the application, with claims 4, 5, 9-11, 14-19, 22, and 25-30 remaining as previously withdrawn.
Claims 1-3, 6-8, 13, 20, 21, 23, and 24 are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-8, 13, 20, 21, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 21 needs proper antecedent basis in the specification (claim 21 as originally filed on 11/13/18 recites this subject matter; however, it is not clearly presented in the specification).
Claim Objections
Claim 1 is objected to because of the following informalities:  
“a person; the fall prevention device” in lines 1-2 should be amended to recite --a person, the fall prevention device--

“maintains their posture relative to each other” in lines 15-16 should be amended to recite --maintains a posture of the at least one mechanical structure and the mechanical torso relative to each other-- (due to the intervening, newly added limitations regarding the adjusting mechanism, it has become less clear what “their” is referring to)
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shofner US 4,245,659.
Regarding claim 1, Shofner discloses a fall prevention device 10 configured to be coupled to a person (figs. 1 and 5a-c, and col. 1, lines 5-6, crutch assembly, which is capable of preventing the person from falling), the fall prevention device 10 comprising: a mechanical torso 12/18/20 configured to be coupled to a torso of the person (figs. 1 and 5a-c, and col. 1, lines 47-53, the bar 12, sleeve 18, and strap 20 forming an assembly that wraps around and supports mechanical as “relating to or controlled or operated by physical forces”, the assembly can be considered a mechanical torso); and at least one mechanical structure 14 configurable to be coupled to the mechanical torso 12/18/20 from its first end (figs. 1 and 2 and col. 1, lines 48-50, the upper end of crutch 14 being coupled to the bar 12 via joint 16), wherein a second end of the at least one mechanical structure 14 is configured to be positioned behind the person and substantially close to a ground (fig. 5b, the bottom end of crutch 14 being behind the person as shown), such that when the second end of the at least one mechanical structure 14 contacts the ground, contact points of the legs of the person on the ground and a contact point of the second end of the at least one mechanical structure 14 on the ground outline a multi-sided polygon on the ground (fig. 5b, the contact points on the ground of the person’s feet and the crutch 14 behind the person can be connected to form a multi-sided polygon on the ground), and wherein when a vertical projection of a center of gravity of the person to the ground intersects the ground within the multi-sided polygon (fig. 5b, the vertical projection of the center of gravity of the person would be between the feet such that the projection intersects the ground within the polygon formed by the feet and the crutch behind), and wherein the at least one mechanical structure 14 is coupled to the mechanical torso 12/18/20 via an adjusting mechanism 16, wherein the adjusting mechanism 16 comprises an adjustable fastener (fig. 2 and col. 1, lines 58-62, ball and socket joint 16 is adjustable through a solid angle and simultaneously fastens/holds the crutch 14 and bar 12 together), and wherein the adjusting mechanism 16 is configured to have an amount of rigidity that resists forces, maintains their posture relative to each other, and maintains stability of the person and the fall prevention device 10 remain stable (figs. 5a-c, the person is held upright, and according to col. 2, lines 65-66, can be used during walking or standing; therefore, the joint 16 must have some level of rigidity that resists the weight of the person in order to maintain an upright, stable position of the person and the device 10).
Regarding claim 2, Shofner discloses the at least one mechanical structure 14 being coupled to a posterior 12/18 of the mechanical torso 12/18/20 (fig. 2, the crutch 14 being attached to bar 12 via joint 16), wherein the posterior 12/18 of the mechanical torso 12/18/20 is a part of the mechanical torso 12/18/20 which is configured to be located behind a frontal plane of the person (figs. 5b-c and col. 2, lines 60-61, the bar 12 is positioned behind the user’s back and is thus behind the frontal plane).
Regarding claim 3, Shofner discloses the at least one mechanical structure 14 comprising a pole (fig. 1).
Regarding claim 6, Shofner discloses the at least one mechanical structure 14 being adjustable in length (fig. 1 and col. 2, lines 1-2).
Regarding claim 7, Shofner discloses the at least one mechanical structure 14 comprising one or more of a plurality of concentric units 28/30 designed to slide into one another (fig. 4 and col. 2, lines 1-2).
Regarding claim 8, Shofner discloses each of the plurality of concentric units 28/30 having a tubular cross section (fig. 4 and col. 2, lines 1-2).
Regarding claim 13, Shofner discloses an angle of the at least one mechanical structure 14 with respect to a vertical gravity line being adjustable (fig. 2 and col. 1, lines 58-68, joint 16 allows the crutch 14 to adjust through a variety of angles in different directions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 20, 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shofner US 4,245,659 in view of Tsai et al. US 10,835,443 B2.
Regarding claim 20, Shofner discloses the claimed invention as discussed above.
Shofner is silent on the mechanical torso being configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19) comprising an analogous mechanical torso 11 (fig. 1 and col. 3, line 52, assembly 11 also supports the chest from the rear, similar to Shofner’s mechanical torso) that is configured to be coupled to a lower extremity exoskeleton 12L/12R/22, the lower extremity exoskeleton 12L/12R/22 comprising: an exoskeleton torso 22 configured to be coupled to the torso of the person (fig. 1 and col. 3, line 55, waist assembly 22); and two exoskeleton legs 12L/12R rotatably coupled to the exoskeleton torso 22 and configured to be coupled to legs of the person (fig. 1 and col. 3, lines 58-67, leg assemblies 12L/12R pivotally coupled to the waist assembly 22 via hip joints 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanical torso of Shofner to be configured to be coupled to a lower extremity exoskeleton, the lower extremity exoskeleton comprising: an exoskeleton torso configured to be coupled to the torso of the person; and two exoskeleton legs rotatably coupled to the exoskeleton torso and configured to be coupled to 
Regarding claim 21, Shofner in view of Tsai discloses the claimed invention as discussed above.
Shofner is silent on the mechanical torso being configurable to be coupled to the exoskeleton torso such that the person may connect and disconnect the mechanical torso and the exoskeleton torso.
However, Tsai further teaches the mechanical torso 11 being configurable to be coupled to the exoskeleton torso 22 such that the person may connect and disconnect the mechanical torso 11 and the exoskeleton torso 22 (figs. 1 and 5 and col. 4, lines 57-64, where the waist assembly 22 and chest assembly 11 are connected via bolt 114; thus, unscrewing of the bolt would allow the two assemblies to be disconnected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mechanical torso of Shofner in view of Tsai to be configurable to be coupled to the exoskeleton torso such that the person may connect and disconnect the mechanical torso and the exoskeleton torso, as taught by Tsai, to allow the device to be more compactly stored when not in use, and also to allow replacement of specific parts without needing to replace the entire device.
Regarding claim 23, Shofner in view of Tsai discloses the claimed invention as discussed above.
Shofner is silent on the two exoskeleton legs of the lower extremity exoskeleton being rotatably coupled to the mechanical torso, and being configured to be coupled to legs of the person.
However, Tsai further teaches the two exoskeleton legs 12L/12R of the lower extremity exoskeleton 12L/12R/22 being rotatably coupled to the mechanical torso 11 (fig. 1 and col. 3, lines 58-67, leg assemblies 12L/12R pivotally coupled to the waist assembly 22 via hip joints; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two exoskeleton legs of the lower extremity exoskeleton of Shofner in view of Tsai to be rotatably coupled to the mechanical torso, and being configured to be coupled to legs of the person, as taught by Tsai, to allow rotational freedom of movement at the hip joint for the ability to smoothly walk while wearing the exoskeleton.
Regarding claim 24, Shofner discloses the claimed invention as discussed above.
Shofner is silent on two lower extremity exoskeleton legs configured to be coupled to the legs of the person.
However, Tsai teaches a wearable device 10 also for supporting an upright user (fig. 1 and col. 1, lines 17-19; Tsai’s device also has an analogous mechanical torso 11 according to fig. 1 and col. 3, line 52, since assembly 11 also supports the chest from the rear, similar to Shofner’s mechanical torso) further comprising two lower extremity exoskeleton legs 12L/12R configured to be coupled to the legs of the person (fig. 1 and col. 3, lines 58-67, the exoskeleton legs 12L/12R connected to assembly 11 via assembly 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the fall prevention device of Shofner with two lower extremity exoskeleton legs configured to be coupled to the legs of the person, as taught by Tsai, to provide further support and movement to the user’s legs via lower body exoskeleton, which would further rehabilitation (col. 1, lines 17-25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandler et al. US 2016/0038371 A1 discloses a gait orthosis attachable to the legs and torso, further featuring crutches for balance aid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE J LEE/            Examiner, Art Unit 3786